DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan, US-20160300532.
In regards to claim 10 and the associated pixel driving circuit 1, Tan discloses a display panel (Par. 0002 display device), comprising a pixel driving circuit (Fig. 3), the pixel driving circuit 20comprising a reset unit (Fig. 3, TINI and TC transistors), a compensation unit (Fig. 3, T1 transistor, C1 capacitor), and a driving unit (Fig. 3, TEC1, TEC2, and DTFT transistors), wherein, a first input terminal of the reset unit (Fig. 3, TINI and TC transistors) receives a reset voltage (Fig. 3, VINI), a second input terminal of the 
In regards to claim 2, Tan discloses15 the driving unit (Fig. 3, TEC1, TEC2, and DTFT transistors) comprises a first thin film transistor (Fig. 3, TEC1 transistor), a second thin film transistor (Fig. 3, DTFT transistor), and a third thin film transistor (Fig. 
In regards to claim 3, Tan discloses15 the first thin film transistor (Fig. 3, TEC1 transistor), the second thin film transistor (Fig. 3, DTFT transistor), and the third thin film transistor (Fig. 3, TEC2 transistor) are N-type thin film transistors (Par. 0036 n-type transistors).  
In regards to claim 4, Tan discloses15 the compensation unit (Fig. 3, T1 transistor, C1 capacitor) comprises a fourth thin film transistor (Fig. 3, T1 transistor) and a storage capacitor (Fig. 3, C1 capacitor); wherein a source of the fourth thin film transistor (Fig. 3, T1 transistor) receives the data signal (Fig. 3, Vdata), a gate of the fourth 30thin film transistor receives the first control signal (Fig. 3, Vscan and CN collectively; Par. 0070 Vscan and CN valid at the same time), and a drain of the fourth thin film transistor (Fig. 3, T1 transistor) is connected to an electrode plate of the storage capacitor (Fig. 3, C1 capacitor) and the drain of the second thin film transistor (Fig. 3, DTFT transistor); and 
In regards to claim 5, Tan discloses15 the fourth thin film transistor (Fig. 3, T1 transistor) is the N-type thin film transistor (Par. 0036 n-type transistors).  
In regards to claim 7, Tan discloses15 the reset unit (Fig. 3, TINI and TC transistors) comprises a fifth thin film transistor (Fig. 3, TC transistor) and a sixth thin film transistor; wherein a source of the fifth thin film transistor (Fig. 3, TC transistor) is connected to the source of the second thin film transistor (Fig. 3, DTFT transistor), a gate of the fifth thin film transistor (Fig. 3, TC transistor) receives the first control signal (Fig. 3, Vscan and CN collectively; Par. 0070 Vscan and CN valid at the same time), and a 10drain of the fifth thin film transistor (Fig. 3, TC transistor) is connected to the gate of the second thin film transistor (Fig. 3, DTFT transistor); and a source of the sixth thin film transistor (Fig. 3, TINI transistor) is connected to the reset voltage (Fig. 3, VINI), a gate of the sixth thin film transistor (Fig. 3, TINI transistor) is connected to the first control signal (Fig. 3, Vscan and CN collectively; Par. 0070 Vscan and CN valid at the same time), and a drain of the sixth thin film transistor (Fig. 3, TINI transistor) is connected to the gate of the second thin film transistor (Fig. 3, DTFT transistor). 
15In regards to claim 8, Tan discloses15 the fifth thin film transistor (Fig. 3, TC transistor) and the sixth thin film transistor (Fig. 3, TINI transistor) are N-type thin film transistors (Par. 0036 n-type transistors).  
In regards to claim 9, Tan discloses15 an aspect ratio of the fifth thin film transistor (Fig. 3, TC transistor) is equal to an aspect ratio of the sixth thin film transistor (Fig. 3, TINI transistor).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan, US-20160300532 in view of Liu, US-20200098318.
In regards to claim Tan discloses aspect ratios of the first thin film transistor (Fig. 3, TEC1 transistor), the second thin film transistor (Fig. 3, DTFT transistor), and the third thin film transistor (Fig. 3, TEC2 transistor) are equal.
	Tan does not disclose expressly 5and the first thin film transistor, the second thin film transistor, and the third thin film transistor are greater than an aspect ratio of the fourth thin film transistor.  
	Liu discloses a pixel circuit (Fig. 3A), wherein the aspect ratios of the transistors are different (Par. 0085).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the aspect ratios of the transistors of Tan 
Therefore, it would have been obvious to combine Liu with Tan to obtain the invention of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/19/21




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622